United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Davison, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0725
Issued: August 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2015 appellant, through counsel, filed a timely appeal from a December 23,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established permanent functional impairment in support of a
schedule award for his accepted conditions.
On appeal, counsel asserts that the December 23, 2014 decision is contrary to fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 10, 2012 appellant, then a 60-year-old city carrier, filed an occupational disease
claim alleging that employment duties caused bulging discs in his lower back and radiating back
pain. He had stopped work on July 19, 2012. Appellant retired effective September 30, 2012.
On September 17, 2012 Dr. Carlos R. Padilla, an attending Board-certified physiatrist,
diagnosed chronic low back pain secondary to lumbar spondlylosis with degenerative disc disease
and degenerative joint disease. On September 20, 2012 Dr. Bill Hukill, an osteopath, agreed with
the degenerative disc disease and degenerative joint disease diagnoses.
On November 20, 2012 OWCP accepted the conditions of degeneration of lumbar or
lumbosacral intervertebral disc and unspecified, osteoarthrosis, of the lower leg, as employment
related.
Dr. Mokbel Chedid, a Board-certified neurosurgeon, performed lumbar decompression at
L4-5 and L5-S1 with discectomy on February 18, 2013. In a May 15, 2013 report, Dr. Padilla
advised that appellant was seen for follow-up after recent spinal fusion surgery. He advised that
appellant was at maximum medical improvement. On June 26, 2013 Melissa Shonk, a physician
assistant in Dr. Chedid’s office, noted appellant’s complaint of occasional leg pain and back pain
with increased activity. She provided physical examination findings including normal motor
strength in the lower extremities and intact sensation to light touch.
On July 12, 2013 appellant filed a schedule award claim. He submitted a July 25, 2013
impairment evaluation from Dr. John L. Dunne, an osteopath Board-certified in occupational and
family medicine. Dr. Dunne noted appellant’s employment history and his continued complaint of
low back and bilateral ankle pain that prevented many activities of daily living and provided a
history that appellant reported multiple ankle sprains while employed. He indicated that appellant
walked with a normal gait. Sensory examination revealed a diminished pin wheel sensation in the
right S1 distribution posterior lateral calf and lateral right foot compared to normal on the left and
a diminished pin wheel sensation over the dorsum of the foot on the right compared to normal on
the left. Motor testing demonstrated grade 4 weakness of the right extensor hallucis longus and
right ankle dorsiflexors compared to 5/5 strength on the left. Sitting leg extension and straight-leg
raising showed no evidence of radiculopathy and there was no atrophy of the legs. There was a
mild persistent sensory radiculopathy at the right S1 and mixed sensory motor mild degree of
radiculopathy at the right L5 level. Ankle range of motion was decreased. Dr. Dunne advised that
a history of multiple ankle sprains limited standing, walking, and running. He advised that ankle
range of motion was assessed on three trials via goniometer. Dr. Dunne stated that the maximum
range recorded on the right was 35 degrees of flexion, 10 degrees of extension, 5 degrees of
inversion, and 10 degrees of eversion, and that on the left the best flexion was 30 degrees,
extension was 10 degrees, inversion was 5 degrees, and eversion was 10 degrees, with end point
pain. He opined that it was assumed that the accepted osteoarthrosis, unspecified, lower leg
referred to the bilateral ankle joints only.
Dr. Dunne assessed appellant’s impairment in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter

2

A.M.A., Guides).2 He found that, under Table 16-25, Range of Motion ICF Classification,3
appellant had a class 1 impairment with no adjustment, for a final impairment of 11 percent for
each ankle, based on range of motion deficits. Dr. Dunne stated that he utilized the range of
motion model because there were no medical records describing radiologic findings available, and
appellant’s only impairment was due to pain and limited motion of the ankle joint.
On November 22, 2013 Dr. Morley Slutsky, an OWCP medical adviser who is Boardcertified in occupational medicine, reviewed the medical evidence, including Dr. Dunne’s report.
He advised that additional information was needed. The medical adviser noted that both before
and after appellant’s spinal surgery, Dr. Chedid found no lower extremity sensory or motor
deficits, which was in contrast to Dr. Dunne who found diminished right S1 sensory deficits and
weakness in the right L5 distribution. Dr. Slutsky further noted that Dr. Dunne rated the claimant
using the sixth edition of the A.M.A., Guides and not the July/August 2009 The Guides
Newsletter. He requested that OWCP obtain all medical notes following the February 15, 2013
surgery date, concluding that if the notes were no longer available then the final impairment for
each lower extremity was zero percent, using The Guides Newsletter, because appellant’s best
effort equaled no loss of sensation or motor function, both before and after his lumbar surgery.
On February 6, 2014 OWCP requested that appellant provide the additional medical
information as requested. In a January 25, 2014 treatment note, Elizabeth Dale, a nurse
practitioner indicated that he had fallen from a ladder at home and sprained his ankle. She
provided physical examination findings including full strength in all extremities and intact
sensation to light touch/pinprick in all distributions. Gait and station were normal.
By decision dated March 19, 2014, OWCP denied appellant’s claim for a schedule award
because the medical evidence submitted by appellant was not in accordance with The Guides
Newsletter, used for evaluating impairment of the spine. Appellant, through counsel, timely
requested a hearing.
In a May 15, 2014 treatment note, Jamie Scalia, a physician’s assistant in Dr. Chedid’s
office, noted that appellant returned for routine follow up visit. She noted that appellant reported
occasional low back pain radiating into the right buttock, and that he was active in swimming and
at the gym and no longer had stabbing sharp low back or leg pain. Ms. Scalia advised that he had
full strength in all extremities and intact sensation to light touch/pinprick in all distributions and
advised that he could continue normal activity as tolerated.
On May 22, 2014 Dr. Chedid noted a history that appellant experienced severe back pain
since an approximately eight foot fall and that lumbar spine imaging demonstrated a broken S1
screw. Physical examination demonstrated full strength in all extremities and intact sensation to
light touch/pinprick in all distributions. Gait and station were normal. Appellant was scheduled
for lumbar exploration and revision of bilateral S1 screws. Dr. Chedid performed surgery on
June 17, 2014 including removal of the broken S1 screw and augmentation of the spinal fusion.
Appellant was discharged from the hospital on June 19, 2014 with diagnoses of back pain, status
2

A.M.A., Guides (6th ed. 2008).

3

ICF refers to the International Classification of Functioning, Disability and Health. Id. at 3, § 1.3.

3

post lumbar exploration with revision of bilateral S1 screws, and spinal stenosis, lumbar region,
without neurogenic claudication.
Appellant did not testify at the hearing which was held on October 9, 2014. However
counsel provided arguments on behalf of his client generally criticizing the use of and reliance
upon The Guides Newsletter and perceived bias practices of Dr. Slutsky as a district medical
adviser. More specifically he asserts that Dr. Slutsky goes beyond his defined role in the case to
overrule the medical findings of lower extremity impairment, of weakness, of numbness, and of
loss of sensation of impairment of the lower extremities as reported by Dr. Dunne and then
interjects his own findings to create a conflict with the treating doctor. Counsel argues the role of
Dr. Slutsky is limited to reading the medical report of the treating physician and making sure that
the evaluating physician correctly followed The Guides Newsletter when assigning permanent
functional impairment. He suggested that in this case the evaluation findings between the treating
physician and Dr. Dunne are disparate, thus creating a conflict necessitating a referee opinion.
Counsel notes that instead Dr. Slutsky’s actions, in accord with his common practice, rejected the
evaluation findings favorable to the worker, without conducting any medical evaluation, and
confirming physical evaluation findings of the other doctor in the conflict and then resolving the
conflict by weighing the facts and making findings that support a lower rating of impairment.
Finally, counsel argues that appellant had a very serious injury with invasive surgical treatment
and residuals and it is therefore unreasonable to bypass the evaluation and impairment findings of
a well-respected Eastern Ohio physician, Dr. Dunne, to reject an award based upon the conduct
and practices of Dr. Slutsky.
In a December 23, 2014 decision, an OWCP hearing representative affirmed the March 19,
2014 decision. The hearing representative noted that there was no explanation as to why the claim
had been accepted for unspecified osteoarthrosis of the lower leg since there were no medical
reports of file that diagnosed the condition. She found that The Guides Newsletter, which had
been incorporated into OWCP procedures, provided the proper methodology for an impairment to
an extremity based on an impairment that originated in the spine and dismissed counsel’s
argument concerning his disfavor with use of The Guides Newsletter. The hearing representative
found that the record did not establish impairment based on a spinal nerve root disruption. She
further found that Dr. Dunne’s impairment rating, based on bilateral ankle conditions, was not
supported by the record, specifically stating that “even if such a diagnosis was provided, there is
no medical evidence that establishes a causal relationship between that condition and the factors of
employment in the current claim. Dr. Dunne stated that the claimant has had ongoing treatment
and injections for bilateral ankle arthritis, but there are no medical reports that document any right
ankle treatment.” The hearing representative continued that there were no ankle x-rays in the
record and that Dr. Dunne did not take any ankle x-rays. She concluded that the physician’s
diagnosis of ankle osteoarthritis was speculative.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

4

impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions issued after
May 1, 2009, the sixth edition of the A.M.A., Guides is to be used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment for the Class of Diagnosis (CDX) condition, which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).9 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).10 The sixth edition of the A.M.A., Guides also provides that under certain
circumstances, range of motion may be selected as an alternative approach in rating impairment.
An impairment rating that is calculated using range of motion may not be combined with a
diagnosis-based impairment and stands alone as a rating.11
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.12 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether the
cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as the
schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.13
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.14 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in

6

Id. at § 10.404(a).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides, supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
9

Id. at 385-419.

10

Id. at 411.

11

Id. at 390. The A.M.A., Guides explains that diagnoses in the grid that may be rated using range of motion are
followed by an asterisk.
12

Pamela J. Darling, 49 ECAB 286 (1998).

13

Thomas J. Engelhart, 50 ECAB 319 (1999).

14

Rozella L. Skinner, 37 ECAB 398 (1986).

5

section 3.700 of its procedures, which memorializes proposed tables outlined in a
July/August 2009, The Guides Newsletter.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.16 In determining entitlement to a
schedule award, preexisting impairment to the scheduled member is to be included.17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he has a
ratable impairment of either lower extremity. OWCP accepted that he sustained degeneration of
lumbar or lumbosacral intervertebral disc and unspecified osteoarthrosis, of the lower leg, as
employment related. Appellant filed a schedule award claim and submitted a July 25, 2013
impairment evaluation from Dr. Dunne.
Regarding the accepted lumbar conditions, as noted above, the approach for rating
impairment of the upper or lower extremities caused by a spinal injury is provided in section 3.700
of OWCP procedures, which memorializes proposed tables outlined in a July/August 2009 The
Guides Newsletter.18 Dr. Dunne did not provide any analysis in accordance with the
July/August 2009 The Guides Newsletter, and the record contains no other impairment evaluation.
Appellant bore the burden to prove permanent impairment for a schedule award based upon the
proper rating practices. The Board further notes that his back condition in May 2014 and
subsequently, including the June 17, 2014 surgery, was apparently due to an eight foot fall from a
ladder that occurred after appellant’s retirement in September 2012. Dr. Dunne did not evaluate
appellant’s spinal condition or mention section 3.700 or the July/August 2009 The Guides
Newsletter. Appellant therefore did not establish that he is entitled to a schedule award for the
accepted degeneration of lumbar or lumbosacral intervertebral disc.
In his impairment analysis, Dr. Dunne reported a history of multiple ankle sprains and
assumed that the accepted osteoarthrosis referred to the bilateral ankle joints. He advised that he
utilized Table 16-2519 because there were no medical records describing radiologic findings, and
appellant’s only impairment was due to pain and limited motion of the ankle joint. Dr. Dunne
concluded that appellant had 11 percent impairment of each ankle.

15

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Chapter 3.700, Exhibit 1, note 5 (January 2010); The Guides Newsletter is included as Exhibit 4.
16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
17

Peter C. Belkind, 56 ECAB 580 (2005).

18

See supra note 15.

19

A.M.A., Guides, supra note 2 at 550.

6

As noted by the hearing representative, the record contains no explanation as to why the
claim was accepted for osteoarthrosis, unspecified, lower leg. None of the medical reports of
record at the time the claim was accepted on November 20, 2012 diagnosed any arthritic or
specific lower extremity condition. Moreover, section 16.7 provides that diagnosis-based
impairment is the method of choice for calculating impairment and that range of motion is used
principally as a factor in the physical examination adjustment grid.20
As a specific ankle condition has not been accepted as employment related, appellant has
not established entitlement to a schedule award for the accepted osteoarthrosis, unspecified, lower
leg.
The remainder of counsel’s arguments relating to the procedures and practices of
Dr. Slutsky are moot as appellant has not presented sufficient medical evidence of impairment to
establish a schedule award as he failed to offer any evidence of permanent impairment through the
use of The Guides Newsletter.
Appellant may request a schedule award or increased schedule award based on evidence of
a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish entitlement to
a schedule award for the accepted degeneration of lumbar or lumbosacral intervertebral disc and
osteoarthrosis, unspecified, lower leg, as employment related.21

20

Id. at 543. Table 16-2 (Foot and Ankle Regional Grid), Table 16-3 (Knee Regional Grid), and Table 16-4 (Hip
Regional Grid) provide the diagnoses to be used in analyzing a lower extremity impairment. Id. at 501-15. These
include specific arthritis diagnoses. Id. at 507, 511, 514.
21

At the hearing counsel maintained that The Guides Newsletter was junk science and that Dr. Slutsky was biased.
As noted above, the A.M.A., Guides have been adopted as the uniform standard applicable to all claimants for the
determination of permanent impairment under FECA. 20 C.F.R. § 10.404(a). Section 3.700 of OWCP procedures
memorializes the proposed tables outlined in a July/August 2009 The Guides Newsletter. Supra note 15. Moreover,
mere allegations are not sufficient to establish bias. There must be some evidence of actual bias or unfairness by the
physician. See J.C., Docket No. 08-1833 (issued March 23, 2009). Appellant submitted no such evidence in this case.

7

ORDER
IT IS HEREBY ORDERED THAT the December 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

